       Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,      :
                               :
            Plaintiff,         :
                               :
    v.                         :                     NO. 1:21-cv-00658
                               :
CHESAPEAKE APPALACHIA, L.L.C., :                     JUDGE WILSON
                               :
            Defendant.         :                     ELECTRONICALLY FILED


    CHESAPEAKE APPALACHIA, L.L.C.’s MEMORANDUM OF LAW
        IN OPPOSITION TO EPSILON ENERGY USA, INC.’S
              MOTION FOR RECONSIDERATION

                                INTRODUCTION

      Now that Epsilon’s unfair tactic and strategy has been stopped, based on the

Court’s insistence on basic fairness, Epsilon asks that the Court reverse course and

visit even more prejudice on Chesapeake. The Court should decline this request.

Tellingly, Epsilon fails to cite, or even reference, the heavy burden in the Third

Circuit applicable to its reconsideration request. This omission is, again, strategic

given that the facts and law do not support reconsideration. Epsilon’s attempt to

now recharacterize the basis for the Court’s May 7, 2021 decision does not justify
          Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 2 of 11




reconsideration.1

      In an end-run of the Court’s May 7 decision, Epsilon asks that the Court

admit its expert reports into evidence without Chesapeake even being given the

limited opportunity for cross examination. Compounding the prejudice, the

attached expert reports go far beyond the purported industry “custom and usage”

proffer made during the May 7, 2021 argument. Despite repeatedly professing that

the JOAs are unambiguous, Epsilon’s reports attempt to strike at the heart of this

litigation: the meaning and intent of the JOAs. The relief sought by Epsilon

would, therefore, inflict even greater prejudice on Chesapeake by removing its

ability to challenge the improper, case-specific conclusions of these experts.

      Epsilon’s Motion for Reconsideration should be denied.

                                 BACKGROUND

      On April 9, 2021, Epsilon commenced its second suit regarding the propriety

of its well proposals under certain JOAs and an October 2018 Settlement

Agreement. See ECF 1. That same day, Epsilon filed a Motion for Preliminary

Injunction seeking a mandatory injunction in the form of an Order compelling



      1
          On May 8, 2021, the Court attempted to memorialize its May 7, 2021
ruling regarding Epsilon’s untimely expert reports. See ECF 62. However, while
the docket entry outlines the ruling made by the Court, the text of the Order at
Docket No. 62 duplicates the Order previously entered at Docket No. 61. Epsilon
filed its Motion for Reconsideration prior to the Clerk correcting this error.
Epsilon’s Motion ignores the Court’s stated reasoning.
                                          2
       Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 3 of 11




Chesapeake to “immediately sign the SRBC commitment letter that it received

from Epsilon on February 9, 2021,” and, following hearing, an Order removing

Chesapeake as Operator and designating Epsilon as Operator to drill four wells on

Chesapeake’s active Craige Well Pad. See ECF 5. Further, Epsilon filed a Motion

for Expedited Discovery. See ECF 7.

      To accommodate Epsilon’s requests, the Court, on April 19, 2021, set an

expedited briefing schedule on both the SRBC commitment letter issue, Epsilon’s

request for expedited discovery, and its request for other injunctive relief. See ECF

26. Since that time, the parties have fully briefed the SRBC water commitment

issue, with disposition by the Court on April 27, 2021. See ECF 15, 27, 29, 44.

The parties also fully briefed Epsilon’s request for expedited discovery, with Court

disposition on May 3, 2021. See ECF 8, 41, 47, 50. Chesapeake timely filed its

brief in opposition to Epsilon’s Motion for Preliminary Injunction on May 3, 2021.

See ECF 53.

      Following this expedited and full briefing and this Court’s argument on

April 26, 2021, Epsilon’s May 6, 2021 reply brief for the first time (1) provides its

new argument regarding Article VI of the JOAs and its response to Chesapeake’s

long known position; (2) discloses the identity of experts in support of those new

arguments regarding the concededly unambiguous JOAs; and (3) provides new

argument and extrinsic evidence regarding the March 31, 2010 Epsilon Letter first


                                          3
          Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 4 of 11




attached to Chesapeake’s April 19, 2021 letter brief. See ECF 55. On May 7,

2021, Chesapeake filed a Motion to Strike Reply Brief and Bar Admission of

Extrinsic Evidence and/or for Continuance of Preliminary Injunction Hearing and

supporting brief. See ECF 56, 57. The Court conducted a fulsome conference on

this Motion on May 7, 2021. See ECF 59.

      During the May 7 conference, the Court heard argument from the parties on

the propriety of Epsilon’s untimely disclosures.2 Questioning of counsel for

Epsilon confirmed, inter alia, that the proposed experts had been retained over two

months ago, and, while ostensibly being offered for the purpose of “custom and

usage,” the proposed experts’ testimony would go beyond that purpose toward the

ultimate intent and meaning of the JOAs at issue. Based on these revelations, and

noting the extensive procedural history of this litigation, the Court described

Epsilon’s expert disclosure on the eve of the hearing date using words like

“problematic,” “exceedingly late,” and “bordering on unclean hands.” To prevent

significant prejudice to Chesapeake, the Court gave Epsilon a choice: (1) go

forward with the scheduled hearing on May 11, 2021 sans the untimely expert

testimony, or (2) continue the hearing to the next available Court date to provide




      2
         The May 7, 2021 telephone conference was not transcribed by a court
reporter. The representations below are therefore made pursuant to undersigned’s
good faith recollection and records.
                                          4
          Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 5 of 11




Chesapeake the basic opportunity to review expert reports and to offer rebuttal

experts.

      Epsilon’s Motion for Reconsideration of that ruling now proposes, without

leave of court, a third option: admit the proposed experts’ reports into evidence at

the hearing which, because “Epsilon’s experts modified their travel plans and will

not attend the hearing on May 11 and 12, 2021,” see ECF 65 at 7, would deny

Chesapeake even a limited opportunity to meaningfully prepare for or cross

examine these experts. See generally ECF 64, 65. In support of this request, and

without permission of the Court, Epsilon attached the reports to its supporting brief

rather than waiting for a ruling from the Court.3 Epsilon seeks to benefit from the

Court’s review of the expert reports, irrespective of the Court’s ruling on the

admissibility of the reports. In short, Epsilon hopes that the Court will be unable to

ring the bell once it reads the proffered expert reports. This tactic is manifestly

unfair and transparent.


      3
         Epsilon’s conduct is consistent with a modus operandi of opting to seek
forgiveness rather than first seeking permission. Indeed, this injunction litigation
was previously delayed by Epsilon’s decision to ignore the confirmation order and
discharge injunction of the bankruptcy court in In re: Chesapeake Energy
Corporation, et al., No. 20-33233 (Bankr. S.D. Tex.) and seek money damages in
Epsilon II. This decision was made despite Epsilon’s recognition of the
bankruptcy proceeding, as evidenced by their “Reservation of Rights” filed before
the bankruptcy court. (A copy of the Epsilon’s March 8, 2021 Reservation of
Rights is attached hereto as Exhibit “A.”) Epsilon persisted in seeking damages in
this Court until ordered by the Bankruptcy court to dismiss Epsilon II. (A copy of
the Bankruptcy Court’s April 8, 2021 Order is attached as Exhibit “B.”)
                                           5
Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 6 of 11




                              6
        Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 7 of 11




                                    ARGUMENT

      “A motion for reconsideration is a device of limited utility.” Sutton v.

Cerullo, No. 10-1899, 2015 WL 1470722, at *1 (M.D. Pa. Mar. 31, 2015). Indeed,

a court should grant a motion for reconsideration only if the party shows: “‘(1) an

intervening change in the controlling law; (2) the availability of new evidence that

was not available when the court granted the motion for summary judgment; or (3)

the need to correct a clear error of law or fact or to prevent manifest injustice.’”

Campbell v. Balon, No. 16-779, 2017 WL 4680668, at *1 (M.D. Pa. Oct. 18, 2017)

(quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999). “Because federal courts have a strong interest in the finality of

judgments, motions for reconsideration should be granted sparingly.” Cont’l Cas.

Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa.1995).

      Epsilon has not—and cannot—satisfy the standard within this Circuit for

reconsideration. So, they declined to cite it. Indeed, there has been no intervening

change in the controlling law or new evidence since the Court’s ruling a mere two

days ago on May 7, 2021. Further, while Epsilon attempts to obscure the rationale

for the Court’s ruling (and declined to wait for a memorialization of that

reasoning), there is no need to correct a clear error of law or prevent manifest

injustice. This Court’s decision, itself rooted on basic principles of fairness, rests




                                           7
          Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 8 of 11




on solid ground. Epsilon’s Motion for Reconsideration should be denied for at

least two reasons.

      First, rather than address the Court’s justification for its ruling, Epsilon

attempts to recast the Court’s reasoning in a clear concession that its late disclosure

was both strategic and unfair.4 As noted above, Epsilon’s counsel conceded to the

Court that their expert had been retained more than two months ago, prior to filing

the Complaint in Epsilon II. Moreover, and as fully apparent through analysis of

Epsilon’s Reply Brief in Support of its Motion for Preliminary Injunction (ECF 55)

in conjunction with its proposed expert reports, Epsilon withheld both the

disclosure of its expert reports and argument regarding its interpretation of Article

VI.2(a) of the JOAs until days before the long-scheduled hearing to again deny

Chesapeake meaningful opportunity to respond and challenge those theories. See

Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C., No. 21-658, 2021

WL 1740582, at *4 (M.D. Pa. May 3, 2021) (“Although Epsilon offers a long and

detailed argument in its reply brief as to why there is good cause for the court to

permit expedited discovery, that argument is rejected because it was raised for the

first time in a reply brief.”). Indeed, despite pleading that the JOAs are


      4
          In its supporting brief, Epsilon cites several out-of-circuit district court
opinions that Rule 26 of the Federal Rules of Civil Procedure does not impose any
pretrial disclosure requirements for expert testimony. Not binding on this Court,
these cases are even less compelling given that Court did not base the exclusion of
Epsilon’s experts on Rule 26.
                                           8
       Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 9 of 11




unambiguous, even a cursory analysis of the attached expert reports demonstrates

that they go beyond the “custom and usage” proffer which counsel for Epsilon

articulated during the May 7, 2021 and improperly address the ultimate merits of

the contract interpretation question. The Court rightly refused to condone this

transparent end run around the bar on extrinsic evidence.

      Second, Epsilon’s proposed relief does not address, but rather severely

compounds, the unfairness which troubled the Court last week. As noted above,

after hearing about Epsilon counsel’s months-long collaboration with the proposed

experts and the improper content of the expert reports, the Court offered Epsilon a

choice to remedy the obvious prejudice to Chesapeake: either proceed with the

scheduled hearing on May 11, 2021 sans the untimely expert testimony or opt to

continue the hearing to afford Chesapeake the opportunity to review the

disclosures and depose the experts. The third option which Epsilon elected without

leave of court—presentation and admission of the untested expert reports without

the opportunity for Chesapeake to even cross-examine their authors—poses even

greater prejudice to Chesapeake than existed before the Court’s ruling on May 7,

2021. By submitting the reports to the Court now without justification, Epsilon,

once again, decided that its interest would be best served by seeking forgiveness

instead of permission. The Motion for Reconsideration should be denied, and the

expert opinions should be stricken.


                                         9
      Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 10 of 11




                                CONCLUSION

      Accordingly, Chesapeake Appalachia, L.L.C. respectfully requests that this

Court deny Epsilon’s Motion for Reconsideration.

                                     Respectfully submitted:

                                     /s/ John B. Dempsey
                                     Daniel T. Brier
                                     John B. Dempsey
                                     Nicholas F. Kravitz
                                     Richard L. Armezzani

                                     Attorneys for Defendant,
                                     Chesapeake Appalachia, L.L.C.
Myers Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
570-342-6100

Date: May 10, 2021




                                       10
      Case 1:21-cv-00658-JPW Document 68 Filed 05/10/21 Page 11 of 11




                        CERTIFICATE OF SERVICE

      I, John B. Dempsey, hereby certify that a true and correct copy of the

forgoing Memorandum of Law in Opposition to Motion for Reconsideration was

served upon the following counsel of record via the Court’s ECF system on this

10th day of May 2021:


                         Gregory J. Krock, Esquire
                         McGuireWoods LLP
                         Tower Two-Sixty
                         Pittsburgh, PA 15222

                         Johnathan T. Blank
                         McGuireWoods LLP
                         Peter Jefferson Parkway, Suite 350
                         Chartlottesville, VA 22911



                                      /s/ John B. Dempsey
                                      John B. Dempsey
